Citation Nr: 1128404	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lung disability, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1967 to January 1969.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision of the RO that, in pertinent part, denied service connection for a lung disability.  The Veteran timely appealed.  In November 2005, the Veteran testified during a hearing before RO personnel.

In March 2010, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in service.

2.  A chronic lung disease did not have its onset in service and is not otherwise related to active duty, to include presumed herbicide exposure. 


CONCLUSION OF LAW

A chronic lung disease was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2004 and March 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Hearing Officer who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Hearing Officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

Service treatment records do not reflect any findings or complaints of respiratory problems or trauma.  No lung disability was found in service.

The post-service treatment records first reveal that the Veteran was hospitalized for a collapsed lung in October 1987-i.e., nearly two decades after the Veteran's discharge from service.  The report of a February 1989 VA examination report shows diagnoses of bronchitis/chronic obstructive pulmonary disease, and history of pneumothorax status-post chest tube drainage.  There is a notation of bronchitis resolving without complication in January 1994.  Chest X-rays taken in May 2005 revealed no pulmonary disease. VA treatment records show a diagnosis of chronic obstructive lung disease in February 2006, and private treatment records show a diagnosis of chronic obstructive pulmonary disease in September 2006;

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's Form DD 214 reflects that he received a Purple Heart and a Combat Action Ribbon, among other awards.  His personnel records reflect duty or visitation in Vietnam.  The Veteran is presumed to have been exposed based on his service in the Republic of Vietnam.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, in the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the Veteran's statements to be credible for purposes of establishing an incident in service.  

Although the Veteran testified that he had never been treated for a lung disability in service, he contends that service connection is warranted for a lung disability on the basis that such disability is the result of exposure to herbicides in service.

To the extent the Veteran claims exposure to herbicides in service, his testimony is competent and credible.  However, he has not claimed and the record does not show the onset of pulmonary pathology in service.  He is not competent to indicate that exposure to herbicides in service caused chronic respiratory illness.  Determining the etiology of diseases requires medical expertise and the Veteran is not shown to have any special training in the onset and causes of pulmonary diseases.  

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for respiratory disorders (other than lung cancer).  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, concluded that there was inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and respiratory disorders specified.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  The Veteran has not claimed continuity of symptoms since service.  Contemporaneous service treatment records reflect neither respiratory problems in service nor at service discharge, and nearly two decades passed without any medically documented continuity of symptoms.  While a continuity of symptomatology does not have to be medically documented, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service connection for disability claimed as due to exposure to Agent Orange also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

In March 2005, the Veteran's treating physician, Dr. Nance, indicated that the Veteran had increased shortness of breath and multiple problems trying to breathe; and opined that the Veteran's exposure to Agent Orange was a significant causative factor that began the Veteran's long-term respiratory problems.  Dr. Nance indicated that the pathology associated with the Veteran's lungs was directly contributed to the time spent in Vietnam and the exposure to Agent Orange.

In October 2005, Dr. Nance opined that the Veteran's long-term respiratory conditions, such as chronic obstructive pulmonary disease and numerous bouts of bronchitis, were significantly caused by the Veteran's exposure to Agent Orange in service.

Following the Board's March 2010 remand, the Veteran underwent a VA examination in May 2010 for purposes of determining the nature and etiology of the Veteran's lung disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported that he first developed symptoms of chronic obstructive pulmonary disease in the 1980's; and that he experienced increasing shortness of breath, with a chronic productive cough.  He reported a history of smoking two packs of cigarettes per day for 40 years; and that he now smoked approximately one-half pack of cigarettes per day.  He wheezed on a daily basis, and had no prior history of asthma.  Following examination and pulmonary function testing, the examiner diagnosed chronic obstructive pulmonary disease.  

The examiner noted the Veteran's lengthy history of heavy cigarette smoking; and opined that, by far, the most likely etiology of the chronic obstructive pulmonary disease relates to the Veteran's use of tobacco.  The examiner indicated that data linking chronic obstructive pulmonary disease to Agent Orange exposure was quite limited, and no definite linkage had been established.  In this case, the Veteran had not worked directly with Agent Orange.  It would be speculative to say that Agent Orange contributed to the Veteran's chronic obstructive pulmonary disease.  Indeed, the examiner provided a rationale for the conclusion, which was based on the absence of objective data linking chronic obstructive pulmonary disease to Agent Orange exposure.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The most probative evidence indicates that the Veteran's lung disability is not linked to service, including exposure to Agent Orange.  The May 2010 examiner, after reviewing the entire record, concluded that current chronic obstructive pulmonary disease was not related to in-service Agent Orange exposure.  While the examiner indicates that it would be speculative to relate chronic obstructive pulmonary disease to service , the explanation given makes it clear that there is no definite linkage shown in clinical studies and that the far more likely cause of chronic obstructive pulmonary disease is tobacco use.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  (When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.)

Indeed, the VA examiner provided a rationale for the opinion, which was based on review of the claims file and examination of the Veteran.  The report of the May 2010 examination appears accurate, is fully articulated, and contains sound reasoning.  This opinion outweighs the statements of the Veteran's treating physician, Dr. Nance, which are conclusive in nature and cite no supporting evidence for the conclusions reached.  Dr. Nance does not refer to studies that do not support a linkage between respiratory disorders and herbicide exposure and does not account for the effect tobacco use may have had in causing lung disease.  Dr. Nance's opinions are not as thorough as the VA opinion.  

In view of the absence of in-service findings of a lung disability, a lengthy period following service without treatment for respiratory problems, and the adverse medical opinion; these factors weigh against the Veteran's claim.  Nor is there evidence to support a finding of aggravation during service.  The Board is within its province to weigh testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Hence, a clear preponderance of the competent evidence is against a finding that any current lung disability is related to active service.


ORDER

Service connection for a lung disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


